Citation Nr: 0843535	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, lumbar spine, currently evaluated as 10 percent 
disabling.

2.  The propriety of the reduced evaluation to 20 percent 
disabling for prostate cancer with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to 
December 1960, from December 1960 to December 1963 and from 
August 1964 to August 1977.  His decorations include the 
Vietnam Service Medal and Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In December 2007 the veteran requested a hearing at the RO 
before a Member of the Board (Travel Board).  Travel Board 
hearings are scheduled by the RO.  It does not appear that 
the request was ever withdrawn in writing.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should schedule the veteran for 
a Travel Board hearing in accordance with 
applicable procedures.  The veteran and 
his representative should be provided with 
notice as to the time and place to report 
for said hearing.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




